The Court:
In this case the Court below'gave judgment in favor of the plaintiffs for certain claims made by them under the Mechanics’ Lien law. It appears from the evidence in the case that the defendant employed one John Hurley to run a tunnel in its mine, at a stipulated price, and Hurley employed the plaintiffs to perform the work upon the tunnel, at a stipulated price per day. Hurley failed to pay them for such work, and they thereupon filed their liens for the same. Judgment passed in their favor, and we find no error in the proceedings.
Judgment and order affirmed.